DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claims 1-10 under 35 USC 102(a)(1), Applicant's arguments filed 04/29/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsatt (US 2014/0145758 A1).
Regarding claim 1, Atsatt teaches an integrated circuit device, comprising: 
a first configurable logic region (Fig. 3, 12, [0033] hardened circuitry 12, processors, config. Circuitry, memory) of the integrated circuit device (Fig. 3, 103) configurable to communicate using any of a first set of logical protocol interfaces (Fig. 3, valid, ready between 12 and 14); and 
a second configurable logic region (Fig. 3, 10, [0032] FPGA fabric 10) of the integrated circuit device communicatively coupled to the first configurable logic region via a physical wire interface (Fig. 3, valid/ready signal wires between 10 and 12), wherein the second configurable logic region is configurable to communicate using any of a second set of logical protocol interfaces (Fig. 3, a ready/valid signaling protocol between 14 and 10, [0036]); 
wherein the first configurable logic region, the second configurable logic region, or a combination thereof, comprises a discovery interface (Fig. 3, 14, interface circuit 14, [0036]) configurable to: 
communicate an indication of the first set of logical protocol interfaces, the second set of logical protocol interfaces, or a combination thereof, from the respective first configurable logic region, the second configurable logic region, or the combination thereof (Fig. 3, signal 20, [0047] the desired ready-latency value); and 
[0047]-[0051] interface circuitry 14A and 14B implements the desired ready-latency value and communicate/synchronize the data/valid/ready signals).
Regarding claim 2, all the limitations of claim 1 are taught by Atsatt.
Atsatt further teaches the device, wherein the discovery interface comprises a set of wires communicatively coupling the first configurable logic region to the second configurable logic region (Fig. 3, set of wires between 14A and 14B).
Regarding claim 3, all the limitations of claim 2 are taught by Atsatt.
Atsatt further teaches the device, wherein the set of wires of the discovery interface (Fig. 3, set of wires between 14A and 14B) are out of band with respect to the physical wire interface (Fig. 3, set of wires between 12 and 14, and  between 14 and 10).
Regarding claim 4, all the limitations of claim 1 are taught by Atsatt.
Atsatt further teaches the device, wherein the compatible logical protocol interface and an additional compatible logical protocol interface are shared by both the first set of logical protocol interfaces and the second set of logical protocol interfaces ([0047] desired ready-latency value such as 0, 1, 2, etc.).
Regarding claim 5, all the limitations of claim 4 are taught by Atsatt.
 wherein the discovery interface is configurable to select the compatible logical protocol interface for the first configurable logic region to implement ([0047] desired ready-latency value such as 0, 1, 2, etc).
Regarding claim 6, all the limitations of claim 5 are taught by Atsatt.
Atsatt further teaches the device, wherein the discovery interface is configurable to select the compatible logical protocol interface based at least in part on power characteristics, performance characteristics, efficiency characteristics, or a combination thereof, of the compatible logical protocol interface when implemented by the first configurable logic region ([0034] closing timing on the interfaces typically includes a number of trade-offs such as latency).
Regarding claim 7, all the limitations of claim 1 are taught by Atsatt.
Atsatt further teaches the device, wherein the first configurable logic region is partially reconfigurable (Fig. 2, config. Circuitry, config. Memory, [0083]).
Regarding claim 8, all the limitations of claim 1 are taught by Atsatt.
Atsatt further teaches the device, wherein the discovery interface is configured configurable to use a communication protocol implemented by the first configurable logic region ([0023]).
Regarding claim 9, all the limitations of claim 1 are taught by Atsatt.
 wherein a logical protocol interface in the first set of logical protocol interfaces comprises Avalon Memory Mapped Interface (Avalon-MM), Avalon Streaming Interface (Avalon-ST), Advanced Extensible Interface (AXI), or Core Cache Interface (CCI-P) ([0023]).
Regarding claim 10, all the limitations of claim 1 are taught by Atsatt.
Atsatt further teaches the device, wherein the integrated circuit device comprises a field programmable gate array (FPGA) (Fig. 3, 103, [0018] FPGA 103).
Allowable Subject Matter
Claims 11-20 are allowed. Specifically, the independent claims 11 and 17 are allowed over the prior arts. The dependent claims 12-16 are allowed due to their dependencies to the said independent claim 11. The dependent claims 18-20 are allowed due to their dependencies to the said independent claim 17.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior arts fail to teach or reasonably suggest a method, wherein comprising: 
advertising the first logical protocol interface capability to first discovery interface circuitry, wherein the first logic region is configured to implement the first logical protocol interface capability; 
advertising a second logical protocol interface capability of the second logic region to second discovery interface circuity; 

in response to determining the first logical protocol interface capability is compatible with the second logical protocol interface capability, applying a wire state to wires of the first discovery interface circuitry to enable communication via the compatible logical protocol interface, in combination with the other limitations of the claim.
Regarding claim 17, the prior arts fail to teach or reasonably suggest an integrated circuit, comprising: 
a processor communicatively coupled to the first configurable logic region, wherein the processor is configured to control partial reconfiguration of the second configurable logic region based in part on the logical protocol interface, in combination with the other limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844